— Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Goldberg, J.), rendered January 20, 1988, convicting him of attempted murder in the second degree, assault in the first *862degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the amended judgment is affirmed.
The defendant has failed to preserve for appellate review his claim that the evidence was legally insufficient (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant has also failed to preserve for appellate review his claim that the court should have given an accomplice corroboration charge in accordance with CPL 60.22. In any event, that claim is without merit (see, People v Jones, 73 NY2d 902; People v Tucker, 72 NY2d 849).
We reject the defendant’s contention that his resentencing to a higher maximum term violated his right to be free from double jeopardy or was otherwise improper. The defendant was convicted upon a jury verdict, and he had received no indication or assurance of what his sentence would be. Therefore, the defendant did not have a legitimate expectation in the finality of his original sentence (cf., Stewart v Scully, 925 F2d 58; see also, People v Minaya, 54 NY2d 360, cert denied 455 US 1024; People v Harrington, 21 NY2d 61; People v Fuller, 134 AD2d 278). Thompson, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.